Citation Nr: 0817681	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  04-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1961 to May 1964.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Wichita, Kansas (RO).


FINDING OF FACT

The evidence of record does not demonstrate that the 
veteran's service-connected disorders preclude him from 
securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based upon individual unemployability (TDIU) are not met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 3.655, 4.16 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for TDIU, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Prior to initial adjudication 
of the veteran's claim, a letter dated in June 2003 satisfied 
the duty to notify provisions; additional letters were sent 
in September 2005 and March 2007.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication); Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in April 2007.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted 
only when it is established that the service-connected 
disabilities are so severe, standing alone, as to prevent the 
retaining of gainful employment.  If there is only one such 
disability, it must be rated at least 60 percent disabling to 
qualify for TDIU benefits; if there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19 (2007).

In this case, service connection is in effect for residuals 
of frostbite to the right foot, evaluated as 30 percent 
disabling; residuals of frostbite to the left foot, evaluated 
as 30 percent disabling, and laceration scar of the right 
upper eyelid, evaluated as noncompensable.  His combined 
disability evaluation is 60 percent disabling.  As such, the 
veteran does not meet the minimum schedular criteria for TDIU 
under 38 C.F.R. § 4.16(a).  Nevertheless, as previously 
stated, veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards may submit claims to the Director of 
the Compensation and Pension Service for extraschedular 
consideration in cases of veterans who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a) but are 
unable to obtain or maintain gainful employment due to their 
service-connected disorders. 

Upon review of the claims file, the Board finds that the 
evidentiary record does not show any unusual or exceptional 
circumstances warranting its referral to the VA Director of 
the Compensation and Pension Service.  In this regard, there 
has been no indication that the Schedule is insufficient or 
inadequate to assign ratings for the veteran's service-
connected disabilities.

In his May 2003 claim for TDIU, the veteran asserted that his 
service-connected cold injury residuals of the bilateral feet 
prevented him from doing the type of work he had been trained 
to do (heating and air conditioning maintenance).  It is also 
important to note that he concurrently claimed that his 
service-connected cold injury residuals of the bilateral feet 
caused or contributed to a 1993 incident in which either the 
scaffolding collapsed or the veteran fell, while he was 
standing on scaffolding 15 feet off the ground.  As a result 
of this incident, the veteran sustained a traumatic brain 
injury, fractured ribs, and a spine compression fracture.  
The March 2007 Board decision concluded that the evidence did 
not relate the veteran's organic brain disorder, residuals of 
multiple rib fractures, or back disorder to his service-
connected cold injury residuals of the bilateral feet.  

As a result of the adjudication of these secondary service 
connection claims, the record contains many opinions 
concerning the veteran's employability.  These opinions fall 
generally into two categories: those solely concerning the 
disorders resulting from his 1993 incident, and those solely 
concerning his service-connected disorders.  The opinions 
that discuss only the disorders resulting from the veteran's 
1993 incident include a May 1997 opinion of the veteran's 
private treating physician concluded that continued 
regression of the veteran's residuals of his 1993 accident, 
to include walking difficulty, speech problems, and 
incontinence, suggested that there might not be a possibility 
for him to get back to any type of gainful employment.  An 
August 1997 private vocational analysis considered all of the 
veteran's disabilities, and noted that the veteran had a high 
school diploma and certificate work.  Ultimately, it was 
concluded that based on all of his disabilities, he was 
limited to the Occupational and Safety Health 
Administration's "light work" category, meaning he should 
not lift more than 20 pounds ever, lift more than 10 pounds 
frequently, and avoid bending, crouching, or stooping.  

Two of the veteran's private physicians also provided 
opinions within their September 1997 depositions, taken as 
part of the veteran's workers' compensation lawsuit.  The 
veteran's primary physician noted that the veteran was 
permanently and totally disabled from any type of gainful 
employment, even on a part-time basis, citing his cognitive 
problems resulting from his traumatic brain injury as well as 
the veteran's back spasms which interfered with his ability 
to ambulate.  A private psychologist also noted that the 
veteran would not be able to work even on a part time basis, 
due to his physical imitations and undependable cognitive 
abilities.  

Additionally, an April 2002 VA opinion noted that the 
veteran's 1993 accident resulted in a broken back and a 
traumatic brain injury which left him 100 percent permanently 
disabled and unable to work again.  Moreover, a May 2003 VA 
opinion noted that the injuries the veteran sustained in his 
June 1993 incident caused spinal injures and brain damage, 
which had completely disabled the veteran from returning to 
productive employment.  

However, these opinions cannot be considered with respect to 
the veteran's claim for TDIU, as they take into account 
nonservice-connected conditions.  As noted above, only the 
disabling effect of service-connected disorders can be 
considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The March 2007 
Board decision denied service connection for the disorders 
considered in formulating the opinions above.  Accordingly, 
these opinions cannot be afforded probative weight in the 
instant case.

While the Social Security Administration (SSA) may have 
awarded the veteran disability benefits beginning in February 
1996, SSA records also indicate that this award was based 
upon nonservice-connected conditions.  Specifically, the 
records list his disabling conditions as a head injury, 
organic mental disorder, and fracture of the lumbar 
vertebrae.  The veteran's service-connected residuals of a 
cold injury of the bilateral feet as well as his facial scar 
are not mentioned.  Moreover, the SSA decision concluded that 
the veteran was disabled based on exertional capacity for 
sedentary work, age, education, and work experience.  
Accordingly, the SSA decision also cannot be considered 
evidence in favor of the assignment of TDIU, as the decision 
considered the veteran's age.  38 C.F.R. § 4.19.

The only opinion evaluating the veteran's employability 
solely due to his 
service-connected disorders comes from the April 2007 VA 
examination.  At that time, the examiner conducted an 
employment history interview, noting that the veteran had a 
high school education, had attended several air conditioning 
and heating trade schools, and had completed 2 years of 
college.  Physical examination noted that the effects of the 
veteran's cold injury residuals were mostly that he avoided 
cold weather exposures.  His facial scar caused no effect on 
his usual daily activities.  Ultimately, the examiner 
concluded that the veteran 

[was] not unable to obtain or retain 
employment due only to his service-
connected disorders.  He should avoid 
working in cold environments as to 
avoid aggravating objective and 
subjective symptoms including cold 
sensitivity, causalgia, cramping, and 
discomfort with manipulation.  His scar 
has no impact on his employability 
based on superficiality and 
non-disfigurement . . . ."

Based on the foregoing, the Board concludes that while the 
veteran has some occupational impairment as a result of his 
service-connected disabilities, as evidenced by his current 
60 percent combined disability evaluation, the evidence does 
not show that his service-connected disorders alone preclude 
gainful employment.  Other than the avoidance of working in 
cold environments, the sole probative opinion of record does 
not conclude that the veteran's service-connected disorders 
prohibit sedentary or other types of employment, even when 
considering the veteran's education level, training, and job 
experience.  For this reason, TDIU is not warranted.

Because the record does not reflect that the veteran is 
unemployable due solely to his service-connected disorders, 
the preponderance of the evidence is against his claim for 
TDIU.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


